t              Case 5:21-cv-00534-SLP Document 1 Filed 05/21/21 Page 1 of 14



                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF OKLAHOMA
                                                                                                  W 21 202)

     iTpromp, Arlfuin DcWirl                                                              ^               ..deputy

    (Enter the full name ofthe plaintiff.)


                                                                        CIV-21-534-SLP
     V.                                                    Case No.
                                                          (Court Clerk will insert case number)


    (1) Sco-H Cro\o
    (2) LonmeAmusm.
    (3) ArslThl
    (Enter the full name of each defendant. Attach
    additional sheets as necessary.)



                       PRO SE PRISONER CIVIL RIGHTS COMPLAINT
                                                                                      /



                                             Tnitial Instructions


    1.     You must type or legibly handwrite the Complaint, and you must answer all
    questions concisely and in the proper space. Where more space is needed to answer any
    question, you may attach a separate sheet.

    2.       You must provide a full name for each defendant and describe where that
    defendant resides or can be located.


    3.       You must send the original complaint and one copy to the Clerk of the District
    Court,


    4.       You must pay an initial fee of $400 (including a $350 filing fee and a $50
    administrative fee). The complaint will not be considered filed until the Clerk receives
    the $400 fee or you are granted permission to proceed informa pauperis.

    5.     If you cannot prepay the $400 fee, you may request permission to proceed in
    forma pauperis in accordance with the procedures set forth in the Court's form
    application to proceed informa pauperis. See 28 U.S.C. § 1915; Local Civil Rule 3.3.

    Rev. 10/20/2015
            Case 5:21-cv-00534-SLP Document 1 Filed 05/21/21 Page 2 of 14




CM) Linrig £lkp
XSlStJSqn Goorigjt'n
-(4)-_BWJo na TKomns
C7) L La\ipr
i8lI[knmyJ5^ei:_
IMLpQuLbbiDas
ilQlC-heri A^kin'^nn
(ll) rgoi
il2) BliLcLaiL
ilS—ioWe-C-
         Case 5:21-cv-00534-SLP Document 1 Filed 05/21/21 Page 3 of 14




HrvmA nnH cP?\nc\\        I

                              c;?a.»Y-P°. WSKCC P,0 fox fJ,Jarii^ppIy-^-bam




 Mnmp nnrlnff'i'cJril pfisItiQn.L/%dical Sarvi'ca^ Mam^e£-£kdJ^vPSQlI
  PlnrP nf'pmplrympn-} nnr\lnr ppsid£nc&J_J^MlifeLKjy^LiifLLa^
   nV^lcilno mn C iiy, (!)klaWmQ 73i U                —
  Hou)        p(irs(m,SifcdliMScia                          rnpgril]/)^ boili

In. PpfcrKkn-y Hq»..S


  Home, anc                               RK\ lamfn/KoateL

  Plrirp nPpmplnym&.n-^ and/orjcesidp-nrp » VS9)Y\C C P.Otoinl Forf SuffiljZ    )

   ^^kLWm.aJMMl
              pp^n QW-d 1 OoPPirinl rapqcWyi Clmrli'virlligl Coftrir id/i (-^ bo+h
             Case 5:21-cv-00534-SLP Document 1 Filed 05/21/21 Page 4 of 14




^,.De.fe-nrlan^ No. In


   ■fa]Qe-_jaDcLQff\daip6lfion. Dp.p\i4-y WnrApn Cnrrfp- Rpu\gp.

   Bac£.-cf.&mplQy_meni-jad/QCj:e£Ld         I W5 K CC P.Q Box Ul                  ipplyj.
  OklaKoma J73§HL
   dou3Is-tkls p&r50Q_Sued'? ()oP-PiuQl C.QpcIi-y|()mrliuirlnfil rnprri+y)


   ]^gn£_.QI\£lj::;3m.CljlLPJ35lllQJ^^                      P^rsii"


   Plgc-e. QLemp\oyme.i(\^ and/or reslcipncp/. W5KCC Ro Pox                 Vnrf- Supply
  OliUlnHmo
 Jdm.iM]iIs_|)£rsQO_sm-cl2jjj:i9iiLiaLccipad^^                        mpciciVyi Li-K
iLJle£e.r\!ianL_N.QL&.


  i!iflm£_QndQff-Iod^Ds]:i:Lone-UnJ£-Mainage,ii_Linda.ELke^
 -Ela£e.,^c££mployme.nV nnrl/or rp-slclenrp,' WSKCC . P.D PriX f.l , ^)r4- Sijppl)/]
   _ClUaliesinfl_!l3m
 Hauj]£Lijfik_p£LSQa_,su£cl () oyPicial capardy) (\ infliVlflunl rapacily) &0 lx)VVi
               Case 5:21-cv-00534-SLP Document 1 Filed 05/21/21 Page 5 of 14




illJIk&fldajQii-tiQiA

         nnrl offlr\q\ pe&iijon f D'D.i3_Paul-tjQi-D&^

  Placf-oyet                           erne.        W.SKC.C. P.oBoxC,! fccLSupj#!-
   F)klalioma_S181
            u'c, ne.r.^nn S^^p-tI C)(jrC'ir.iakai

 iLJ2ki£mdnii3+-NQ=ulQ.

                                      .DDp.rvtsor.    fiVnrlonaTkmas

    p[nrp nf pmplnymfcrrV and/or PfLsldelKie^ WsKCC—PiQ^&jXJsJ—&rL£upgIy4.
    HfM>\ 4-kls ppr.^on giiiprl ?(1 nfflcialcaipadiyjLL')indivicliiul Cfipadt/i()bcri-K
 ilJDe&JxdofiLMnJl

           Anr\ r>WlrjCi\ _pQSlfa-ML^_OC-S T»
    PWp prnplnyTmfxV /arj:££l^gJ^C£^ WSkCC-Ej-Q-Bo)^! |-oH-Supply^
   JDWafomoJBkMl                                          ^              ^        ^
                                   ^ ^ c^dfll£.apfld4y4JJjfitlkickKd.rflpaaAy-H^^
           Case 5:21-cv-00534-SLP Document 1 Filed 05/21/21 Page 6 of 14




13' DefencjarH- hSoi 12.


  Nofflp- and cjfficjaLpsssdboJ^-l^^heaS-upervJsQrL^

  f.lttCe, of eimpiDyfttefdjavd/at resldenoa,t._W5_feLC_fjD_..&oXJkLferLSijpp\y-.;
 IlklakomodZS^dl
  timn "in l-inis pp-r.non '^itpcl?()cfficial eapaci+y|()mdvVLdaaLCfl(MAy-.|-QQ^botk
Jtlo_Defe.nclaM- .Noi.l3

  _r*b(ne- ond cfP-ictal poSiiLooJ-fertcineD^S]j.p£r.visQL_G-loV£ll
  £kcej:f_£mploy;me.nba!icUa(Lfesi.d^^         s„    KCC__f.^Q_6oX_ M                     —
    D-U5iWifnfl_73ML
   How in 4i& p&mnn -Sue.d? ()o^c^QlJlQpa,df)^)XL'DdiVid.Ui:^Lcqp9c'ly)_^)^^^
 Node             "in-bncis^+Q ndd mo(B._d^ndQtdS„fcxbrm--h>t_do.io_.em£Cge^^^
 rec|oestdbrjnJuo.cfV£,.Xe-k£V rrom piAjrofr) -feefLj^Jiai/S-been defl!ingijuif])ilij'x
  pab nnri !nfpc4irinc. l?-,r a\Jp.f a faf X feaiy iht Couff -fO OrdeiLd&f^nclcinfX_
  -fg -frexit mA nfg. affead provide, pam fmdiu'na »or aAdk/xfjxS^IJlBWdxg&j:
  4-Ws in Cour-l- fTnm£dradel^A£_p£dodaafaLi£^eBdtw_iQxjjjgcie££i^^
          Case 5:21-cv-00534-SLP Document 1 Filed 05/21/21 Page 7 of 14




'2, Prfor Civil Ac-Vion / Appe-nl Mo, 2-
  Q, Prar4'ie.^ -ff) pn°w\oos |auL)Sui4
    Plai'n^-i-PF (sV' ^xome A, Oa\/i(j
   £)e_WclaGpfi3J_AQrroAJA/Tl3-i).0_ei_a.L

   ki C-oi)rf anrj rJnr.kfej-nomjoe-rl VyksterA Oi'jlriC-VCnurf / ClV"l^~l0S^
   f-. Kpipro^imfTh". rlftie fj-P ynin^'. NoV. 101'^
   rl, T.cic,ues rats&d!        Amf.nr]me,n+ ,   Ame-nrimdnP (^nAriifionst'n Q^lalncroq
    Coonfy (Vqil t^nSgnfior)/ ploS CourLpfi^^cii^i^
     . Oi'qpi-iSi+ion'r.aca- u\ds Dfsmteec/ doe-fn bem^ .^hijfp&d fo clif'lQrsni-
   _e.

  friciK+i'gc. clue, h Cnvl0~l1 nnri 1 rJidn'i ha\l& PCCesS h IquJ ithvr^QfS^O^
  1p.^al asSi's-fairife- -fo hp.lpme, pmperly Q>nci ou'f' Suh^eomJ»hecauSe XjygB
          r^nqf'Umpj ypn'm CQlflP. 1dan}fmk ii \m<> Ivir 4ii case,goj
  rlr<jTii's';po( fc<°rai)Se T mas fei'nj quannh'necl and 1 cJtcln^ afl couUn^i   access
  -k) fggal (guidance, jo properly cencLod '^ohfmnM^
          Case 5:21-cv-00534-SLP Document 1 Filed 05/21/21 Page 8 of 14




         •        If the court grants your request, the $50 administrative fee will not be
                  assessed and your total filing fee will be $350.

         •        You will be required to make an initial partial payment, which the court
                  will calculate, and then prison officials will deduct the remaining balance
                  from your prison accounts over time.

         •        These deductions will be made until the entire $350 filing fee is paid,
                  regardless of how the court decides your case.

7.     The Court will review your complaint before deciding whether to authorize
service of process on the defendants. See 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C. §
1997e(c)(l). If the Court grants such permission, the Clerk will send you the necessary
instructions and forms.


8.       If you have been granted permission to proceed in forma pauperis, the United
States Marshals Service will be authorized to serve the defendants based on information
you provide. If you have not been granted permission to proceed informa pauperis, you
will be responsible for service of a separate summons and copy of the complaint on each
defendant in accordance with Rule 4 ofthe Federal Rules of Civil Procedure.




                                        COMPLAINT


1.      Jurisdiction is asserted pursuant to:
         l/ 42 U.S.C. § 1983 and 28 U.S.C. § 1343(a)(3) (NOTE: these provisions
        generally apply to state prisoners), or
             Bivens v. Six Unknown Named Agents ofFed. Bureau ofNarcotics, 403 U.S.
        388 (1971), and 28 U.S.C. § 1331 (NOTE: these provisions generally apply to
        federal prisoners)

        If you want to assert jurisdiction under different or additional statutes, list these
below:




Rev. 10/20/2015
         Case 5:21-cv-00534-SLP Document 1 Filed 05/21/21 Page 9 of 14



 11.     state whether you are a:
              Convicted and sentenced state prisoner
              Convicted and sentenced federal prisoner
              Pretrial detainee
              Immigration detainee
              Civilly committed detainee
              Other (please explain)

in.     Previous Federal Civil Actions or Appeals
       List each civil action or appeal you have brought in a federal court while you were
incarcerated or detained in any facility.
         1. Prior Civil Action/Appeal No. 1
            a. Parties to previous lawsuit:

                  Plaintiffls): KjIIi^i         . a> oj. <Te.rome. OQ»rc|
                  Defendant(s'):                      p4-ftl        ^



            b. Court and docket number: CIV - lq -7^9 j lAfefiW-n Oi'jiWici- G>ur4-
            c. Approximate date offilmg:_ Aiig 2.!?,2nn
            d. Issues raised:             Xmenrlnrtervt- ■ IH^ l^menclfn&M-




            e. Disposition (for example: Did you win? Was the case dismissed? Was
               summary judgment entered against you? Is the case still pending? Did you
                  appeal?): flnsp. Still pfndinj mgrknj nn nnpfiAl +o in/ hi
                  olferkmad                 a haljeai coprpfS
            f. Approximate date of disposition: JV/A
       If there is more than one civil action or appeal, describe the additional civil actions
or appeals using this same format on a separate sheet(s).

Rev. 10/20/2015
           Case 5:21-cv-00534-SLP Document 1 Filed 05/21/21 Page 10 of 14



  IV.     Parties to Current Lawsuit
          State information about yourself and each person or company listed as a defendant
  in the caption (the heading) ofthis complaint.
          1.       Plaintiff

                   Name and any aliases: rTp.tr)rDe, A. nfunrl
                   Address: P.Q (?)o)f /J , Fnd-Sipplj/. DKlgiioma
                  Inmate No.:

         2.       Defendant No. 1

                  Name and official position: ScoVf C roW) Dirpr+or ot" Oklnhffnd
                   Depar4mpnf QC CfiPf>>.c4ina'o
                  Place of employment and/or residence:



                  How is this person sued?()official capacity,()individual capacity,^
                  both


                  Defendant No.2

                  Name and official position: LnnttiP. Lnnykan ^ Wnrrlp.n rtf-
                   WKrr
                  Place ofemployment and/or residence:           » p,Q ftnX A|
                  l^oi4 Supply I Oklnltnma
                  How is this person sued?()official capacity,()individual capacity,(/)
                  both

        If there are more than two defendants, describe the additional defendants using
this same format on a separate sheet(s).




Rev. 10/20/2015
            Case 5:21-cv-00534-SLP Document 1 Filed 05/21/21 Page 11 of 14



  V.        Cause of Action

                                             Instructions

  1.      Provide a short andplain statement ofeach claim.
         •         Describe the facts that are the basis for your claim.
         •         You can generally only sue defendants who were directly involved in
                   harming you. Describe how each defendant violated your rights, giving
                   dates and places.
         •         Explain how you were hurt and the extent of your injuries.
 2.       You are not required to cite case law.
         •         Describe the constitutional or statutory rights you believe the defendant(s)
                   violated.

         •         At this stage in the proceedings, you do not need to cite or discuss any case
                  law.

 3.      You are not required to attach exhibits.
        •         If you do attach exhibits, you should refer to the exhibits in the statement of
                  your claim and explain why you included them.

 4.      Be aware ofthe requirement that you exhaust prison grievance procedures before
        filing your lawsuit.
        •         If the evidence shows that you did not fully comply with an available
                  prison grievance process prior to filing this lawsuit, the court may dismiss
                  the unexhausted claim(s) or grant judgment against you. See 42 U.S.C. §
                  1997e(a).
        •         Every claim you raise must be exhausted in the appropriate manner.

5.      Be aware ofany statute oflimitations.
        •         If you are suing about events that happened in the past, your case may be
                  subject to dismissal under the statute of limitations. For example, for many
                  civil rights claims, an action must be brought within two years from the
                  date when the plaintiff knew or had reason to know ofthe injury that is the
                  basis for the claim.




Rev. 10/20/2015
            Case 5:21-cv-00534-SLP Document 1 Filed 05/21/21 Page 12 of 14



   6.       Do not include claims relating to your criminal conviction or to prison
           disciplinary proceedings that resulted in loss ofgood time credits.
           •      If a ruling in your favor "would necessarily imply the invalidity" of a
                  criminal conviction or prison disciplinary punishment affecting the time
                  served, then you carmot make these claims in a civil rights complaint unless
                  you have already had the conviction or prison disciplinary proceeding
                 invalidated, for example through a habeas proceeding.
                                             Claims

           List the federal right(s) that you believe have been violated, and describe what
  happened. Each alleged violation of a federal right should be listed separately as its own
  claim.


           1.     Claim 1:

                  (1)   List the right that you believe was violated:
           Thfi.jtiristflif4inn nf -tlie. c r)ur4^ vn UiX r Uim arko c nut
                  AmenrlmpfYf ,           Am&nrJflVan-)-



                  (2)   List the defendant(s) to this claim: (If you have sued more than one
                        defendant, specify each person or entity that is a defendant for this
                        particular claim.)
           kHc-Wft Supervisor Pi EUl ^                     Carrip             VjUrrJen L(Yini>
           law/son,                                                       Difcck)r         fr/hiLj
        Hnif MqfiQgpT Linrta         Unrt Mnnager S^u3qii CooHmini Mdiml 'jipri/rsor
        r hpfi A^kiViSftp. C-HsA larom/ fesieri PCs T Lciucr,Kiictien Wn/i's^r Ploclau, C-ibife>r
        D-D.S Paul Haines




Rev. 10/20/2015
           Case 5:21-cv-00534-SLP Document 1 Filed 05/21/21 Page 13 of 14



                   (3)        List the supporting facts:
          ^vf:. nevftf hfififi dtgfjpofterl       fl rhrorttc rjiseoQp (mrrW ,inYpf>.Vnsion) un-Kl
                                                    Wlf\Cr.,rnuyfl ly rnnc;4nn-Vy^c)aqHnr>rnjnrl/^^
          pmsonot)'? ^ fklf.ipnmts I'njnediVfrK m t-ln'f, prnfpw fcoclfi.Conc^i..nt<[y,Viiltfr k,Vk.n
              I         f




          SupeftfiW £lsi, k^chfn-iifyrviW fiUftr. Wnntn l
                   (4)       Relief requested: (State briefly exactly what you want the court to
                             do for you.)
          A)            g^cWl ^nrjDfrve^4<




         2.       Claim 11:

                  (1)       List the right that you believe was violated:
                   Acnp-nclfflfttyVj IH^^Wnfl/ngn-l- nnrl Drscj-rniinnlinn




                  (2)       List the defendant(s) to this claim: (If you have sued more than one
                            defendant, specify each person or entity that is a defendant for this
                            particular claim.)
        Yfarden Unnie. Uiinsnn, ftRA Mark l^nuVt,on, Scoti- Tmn, I n^An
                      Gnorliiilh ;Camp




Rev. 10/20/2015
            Case 5:21-cv-00534-SLP Document 1 Filed 05/21/21 Page 14 of 14



                  (3)       List the supporting facts;
              Wc(Hfic}w»r|




                  (4)       Relief requested: (State briefly exactly what you want the court to
                            do for you.)
            ■Sef-rfHrif M rlnniiiftgn-k




        If there are more than two claims that you wish to assert, describe the additional
 claims using this same format on a separate sheet(s).


 VI.     Declarations

         I declare under penalty of perjury that the foregoing is true and correct.



  laintiff s signature                                      Date



       I further declare under penalty of perjury that I placed this complaint in the
prison's legal mail system, with the correct postage attached, on the H       day of
 May              20_2J_.



  laintiff s signature                                     Date

Rev. 10/20/2015
